DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites, “wherein the act of cleaning the interior of the exhaust part is performed…in a state in which an exhaust valve…is closed”, while claim 11 recites “the exhaust valve is fully closed in the act of cleaning the interior of the exhaust part”.  In the specification, there appears to be no distinction between “closed” and “fully closed”, and as such, claim 11 fails to further limit independent claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11476131. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 is anticipated by claim 1 of ‘131. The only difference between the claims is that claim 1 of ‘131 recites, “an opening configured to take the substrate into and out of the process vessel is not opened but sealed”, while instant claim 1 recites the opening “is closed”. Since the opening of the apparatus must be closed in order to seal (see instant specification at paragraph 0028), claim 1 of ‘131 anticipates instant claim 1. 
Instant claims 2-9 are anticipated by claims 2-9 of ‘131, respectively (i.e., instant claim 2 anticipated by claim 2 of ‘131, instant claim 3 by claim 3 of ‘131, etc.). 
Instant claim 10 is anticipated by claim 1 of ‘131 because claim 1 recites the opening is “sealed” in the act of cleaning the interior of the exhaust part. 
Instant claim 11 is anticipated by claim 1 of ‘131 because there appears to be no distinction between “closed” and “fully closed” in the instant specification. 
Instant claim 12 is anticipated by claim 10 of ‘131.
Instant claims 13, 14, and 16 are anticipated by claim 11 of ‘131. 
Instant claim 18 is anticipated by claim 1 of ‘131. The only difference between the claims is that claim 1 of ‘131 recites, “an opening configured to take the substrate into and out of the process vessel is not opened but sealed”, while instant claim 18 recites the opening “is closed”. Since the opening of the apparatus must be closed in order to seal (see instant specification at paragraph 0028), claim 1 of ‘131 anticipates instant claim 18.
Instant claim 19 is anticipated by claim 12 of ‘131. The only difference between the claims is that claim 12 of ‘131 recites, “an opening configured to take the substrate into and out of the process vessel is not opened but sealed”, while instant claim 19 recites the opening “is closed”. Since the opening of the apparatus must be closed in order to seal (see instant specification at paragraph 0028), claim 12 of ‘131 anticipates instant claim 19.
Instant claim 20 is anticipated by claim 13 of ‘131. The only difference between the claims is that claim 13 of ‘131 recites, “an opening configured to take the substrate into and out of the process vessel is not opened but sealed”, while instant claim 20 recites the opening “is closed”. Since the opening of the apparatus must be closed in order to seal (see instant specification at paragraph 0028), claim 13 of ‘131 anticipates instant claim 20.

Claims 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11476131 in view of Saito et al. (US 20020073923 A1). 
Instant claims 15 and 17 differ from claims 1 and 10-11 (i.e., “a film containing at least silicon and oxygen is formed on the substrate”) by claiming the film formed on the substrate be: i) “at least silicon and nitrogen” (instant claim 15); and ii) “a nitride film” (claim 17). 
However, Saito discloses a method of cleaning a heat treatment apparatus [Abstract],comprising:
A semiconductor wafer is contained in a reaction tube, and the reaction tube is exhausted through an exhaust pipe while supplying ammonia and dichlorosilane into the reaction tube. A silicon nitride film is deposited on an object to be heat-treated by a reaction of ammonia and dichlorosilane. Subsequently, TEOS is supplied into the reaction tube, while the reaction tube is exhausted through the exhaust pipe. A silicon oxide film is deposited on the object by resolving the TEOS. A semiconductor wafer on which a laminated layer of the silicon nitride film and the silicon oxide film is formed is unloaded from the reaction tube. Then, reactive products attached into the exhaust pipe and the reaction tube are removed, by conducting fluoride hydrogen thereinto, thereby cleaning the pipes. The top end of the exhaust pipe is split into two vents, either one of which is used for discharging exhaust gas for forming films and the other one of which is used for discharging HF gas for cleaning the pipes. [Abstract].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning an exhaust pipe using hydrogen fluoride after forming a layer comprising silicon and oxide, of ‘131 (claim 10), to include the method of cleaning an exhaust pipe using hydrogen fluoride after forming a layer comprising silicon and oxide or comprising silicon and nitride (i.e. a nitride), as taught by Saito [Abstract].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yahata (US 20150270119 A1) and Fujisato (US 20030119328 A1) are cited to apparatus and method for cleaning exhaust pipes of substrate processing apparatus [Abstracts].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713